Per Curiam:
Judgment affirmed.-,.,) (1) Stange v. United States, ante, p. 270; Aiken, Administratrix, v. Burnet, Commissioner of Internal Revenue, ante, p. 277; W. P. Brown & Sons Lumber Company v. Burnet, Commissioner of Internal Revenue, ante, p. 283; Burnet, Commissioner of Internal Revenue, v. Chicago Railway Equipment Co., ante, p. 295. (2) Graham v. Goodcell, ante, p. 409; Mascot Oil Com*812pany, Inc., v. United States ante, p. 434.
Mr. Sidney P. Simpson, with whom Messrs. A. C. Rearick and Theodore B. Benson were on the brief, for petitioner. Assistant Attorney General Rugg, with whom Solicitor General Thacher and: Messrs. Claude R. Branch, Special Assistant to the Attorney General, Lisle A. Smith, Bradley B. Gilman, and Erwin N. Griswold were on the brief, for the United States.